FILED
                           NOT FOR PUBLICATION
                                                                            AUG 15 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DANA Y. COWARD,                                  No. 14-16378

              Plaintiff - Appellant,             D.C. No. 2:11-cv-03378-GEB-AC

 v.
                                                 MEMORANDUM*
J.P. MORGAN CHASE BANK, N.A.,

              Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Garland E. Burrell, Jr., District Judge, Presiding

                           Submitted August 11, 2016**
                             San Francisco, California

Before: GRABER, and McKEOWN, Circuit Judges, and PETERSON,*** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Rosanna Malouf Peterson, United States District Judge
for the Eastern District of Washington, sitting by designation.
      Dana Coward appeals the dismissal of her fourth amended complaint against

JP Morgan Chase Bank, N.A. (“JP Morgan”) alleging fraud in the origination of

her mortgage loan. The district court dismissed the complaint without leave to

amend for failure to comply with the administrative requirements set out in the

Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (FIRREA),

12 U.S.C. § 1821(d)(13)(D), and for failure to adequately plead fraud under

Federal Rule of Civil Procedure 9(b). We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      On appeal Coward attempts to revive various claims that the district court

dismissed in her first and second amended complaints, which were not included in

the fourth amended complaint. However:

      [I]t is the law of this circuit that a plaintiff waives all claims alleged in
      a dismissed complaint which are not realleged in an amended
      complaint. . . . [T]he amended complaint supersedes the original, the
      latter being treated thereafter as non-existent. If a plaintiff fails to
      include dismissed claims in an amended complaint, the plaintiff is
      deemed to have waived any error in the ruling dismissing the prior
      complaint.

Lacey v. Maricopa Cty., 693 F.3d 896, 925 (9th Cir. 2012) (en banc) (citations and

internal quotation marks omitted). For this reason, we consider only the single

cause of action raised in the fourth amended complaint.




                                            2
      Coward claims that, at the time her mortgage loan was issued in 2005, an

employee of Long Beach Mortgage Company—the original issuer of the mortgage

loan—fraudulently certified Coward’s husband’s signature, although he was

working as a contractor in Iraq at the time and was unavailable to sign the loan

documents. Coward further alleges that the Long Beach Mortgage employee who

certified her loan may have been subsequently hired by J.P. Morgan and was,

therefore, acting as its “agent, employee, or independent contractor,” even though

J.P. Morgan did not acquire Coward’s loan until several years after it was issued.

The complaint does not allege with any particularity how the fraud occurred, nor

does it explain J.P. Morgan’s involvement in any fraudulent acts that might have

occurred at the issuance of the mortgage. See Bly-Magee v. California, 236 F.3d
1014, 1019 (9th Cir. 2001) (“[A]llegations of fraud must be specific enough to give

defendants notice of the particular misconduct which is alleged to constitute the

fraud charged so that they can defend against the charge and not just deny that they

have done anything wrong.” (internal quotation marks omitted)).

      Because we conclude that Coward has failed to state a claim under Rule

12(b)(6), we do not address whether her claim is also barred by failure to exhaust

administrative remedies under FIRREA. In the absence of evidence that Coward

could cure the deficiencies in her pleadings through another amended complaint,


                                          3
the district court did not abuse its discretion in denying Coward leave to amend.

See Bozzio v. EMI Grp. Ltd., 811 F.3d 1144, 1148 (9th Cir. 2016) (“We review the

district court’s denial of leave to amend for abuse of discretion.” (internal

quotation marks omitted)).

      AFFIRMED.




                                           4